      Case 3:19-cv-00008 Document 1 Filed 01/03/19 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   HUNTINGTON DIVISION


 Jim Barach,                                     CASE NO.        3:19-cv-00008

                           Plaintiff,            JUDGE:


 V.



 Sinclair Media III, Inc. d/b/a
 WCHS-TV and WVAH-TV,

                           Defendant.




                          DEFENDANT'S NOTICE OF REMOVAL

       Now comes Sinclair Media III, Inc. d/b/a WCHS-TV and WVAH-TV ("Sinclair Media"),

by and through counsel, and pursuant to 28 U.S.C. §§ 1331, 1332, and 1441, for its Notice of

Removal ofthis action from the Circuit Court ofCabell County, West Virginia to the United States

District Court, Southern District of West Virginia, Huntington Division, states:

                                  TIMELINESS OF REMOVAL


       1.      Plaintiff Jim Barach filed suit in the Circuit Court of Cabell County, West Virginia

in Case No. CV I8-C-563, styled Jim Barach v. Sinclair Media III, Inc. d/b/a WCHS-TV and

WVAH-TV. Plaintiffs Complaint alleges age discrimination in employment under the federal Age

Discrimination in Employment Act of 1967 and under the West Virginia Human Rights Act.

       2.      Sinclair Media was served with Plaintiffs Summons and Complaint on December

4, 2018 via the West Virginia Secretary of State as statutory agent. Sinclair Media's designated

agent, CT Corporation, received service of the same on December 7, 2018.
      Case 3:19-cv-00008 Document 1 Filed 01/03/19 Page 2 of 5 PageID #: 2




       3.      Pursuant to 28 U.S.C. § 1446(b), a defendant must file a notice of removal within

thirty (30) days from the date that defendant receives formal service of process. See Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344(1999). "[W]here service of process

is affected on a statutory agent, the time for removal does not begin to nm until the defendant has

actually received a copy of the process." Lilly v. CSX Transp., Inc., 186 F. Supp. 2d 672, 675

(S.D.W.Va. 2002).

       4.      This Notice of Removal is filed within thirty days ofactual receipt ofthe summons

and complaint. Therefore, this notice of removal has been filed timely pursuant to 28 U.S.C. §

1446(b).

                                 GROUNDS FOR REMOVAL


       5.      The United States District Court for the Southern District of West Virginia has

jurisdiction of this case pursuant to 28 U.S.C. §§ 1331, 1332 and 1441, because Plaintiffs

Complaint raises a federal question and because Plaintiff, a West Virginia resident, seeks recovery

from Sinclair Media, a Maryland corporation, in excess of$75,000.

                                 Federal Question Jurisdiction

        6.     Plaintiffs Count II alleges age discrimination in violation of the Age

Discrimination in Employment Act of 1967,29 U.S.C. § 621 et seq. (Compl. Count II.)

        7.     Because the Complaint asserts a cause ofaction arising under the laws ofthe United

States, namely the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., this

Court has jurisdiction over the State Court Action pursuant to 28 U.S.C. § 1331 and the matter is

removable pursuant to 28 U.S.C. § 1441(a)(federal question).

                                   Supplemental Jurisdiction

        8.     In addition to federal question jurisdiction, this Court has supplementaljurisdiction
       Case 3:19-cv-00008 Document 1 Filed 01/03/19 Page 3 of 5 PageID #: 3




over Plaintiffs claim that Sinclair Media violated the West Virginia Human Rights Act.

       9.      Because a common nucleus of operative fact underlies all ofPlaintiffs claims such

that they are so "so related ... that they form part of the same case or controversy," 28 U.S.C. §

1367(a), this Court has jurisdiction to hear each count of the Complaint. See City of Chicago v.

Int'l College ofSurgeons^ 522 U.S. 156 (1997); Shanaghan v. Cahill, 58 F.3d 106, 109 (4th Cir.

1995); Sayre v. Potts, 32 F.Supp.2d 881, 889(S.D.W.Va. Jan.8, 1999).

                                     Diversity Jurisdiction

        10.    Furthermore, removal is also appropriate because this Court has jurisdiction over

this matter pursuant to 28 U.S.C. § 1332.

        11.    Sinclair Media is and was at all times relevant a Maryland corporation with its

principal place of business in Maryland. (Compl.[f 2.)

        12.    Plaintiff is and was at all times relevant a resident of West Virginia. (Compl.|f 1.)

        13.    Plaintiffs Complaint seeks compensatory damages, including lost wages and

benefits, emotional distress damages, punitive damages, and attorney fees and costs. (Compl. at

34.)

        14.    With regard to Plaintiffs claim for lost wages and benefits, one year of Plaintiffs

previous salary at Sinclair Media was in excess of$75,000.

        15.    Furthermore, attorney fees should be added to the amount in controversy for the

purpose of establishing diversity jurisdiction. Weddington v. Ford Motor Credit Co., 59 F. Supp.

2d 578,585 (S.D.W. Va. 1999)(attorney fees "are required to be added to the value of the matter

in controversy").

        16.    The amount in controversy exceeds the $75,000 jurisdiction threshold.

        17.    This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 1332.
      Case 3:19-cv-00008 Document 1 Filed 01/03/19 Page 4 of 5 PageID #: 4




                            FILING AND SERVICE OF NOTICE


       11.     As required by 28 U.S.C. § 1446(a), Sinclair Media is attaching hereto a copy of

each process, pleading and order it has received as "Exhibit A."

       12.     A copy of this Notice of Removal is being filed in the Circuit Court of Cabell

County, West Virginia.

       7.      Because Sinclair Media is the only named defendant in this action, Sinclair Media

does not need the consent of any other party to file this Notice of Removal.

                                             Sinclair Media III, Inc. d/b/a
                                             WCHS-TV and WVAH-TV,

                                             By Counsel,

                                             /s/ Elise N. McOuain
                                             Jared M.Tully(WV Bar No. 9444)
                                             Elise N. McQuain(WV Bar No. 12253)
                                             Frost Brown Todd, LLC
                                             500 Virginia Street East, Suite 1100
                                             Charleston, WV 25301
                                             304-345-0111 (phone)
                                             304-345-0115 (fax)
                                             jtully@fbtlaw.com
                                             emcquain@fbtlaw.com
      Case 3:19-cv-00008 Document 1 Filed 01/03/19 Page 5 of 5 PageID #: 5




                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION


Jim Barach,                                       CASE NO.


                          Plaintiff,              JUDGE:      3:19-cv-00008

 V.



Sinclair Media III, Inc. d/b/a
 WCHS-TV and WVAH-TV,

                          Defendant.



                                 CERTIFICATE OF SERVICE


       I, Elise N. McQuain, do hereby certify that I have electronically filed the foregoing

Defendant's Notice of Removal this 3rd day of January, 2019. The following were served

with the foregoing via regular mail.

                                         Richard W. Walters
                                           Carl W. Shaffer
                                       Shaffer & Shaffer, PLLC
                                            PC Box 3973
                                       Charleston, WV 25339




                                                              A/Elise N. McQuain
                                                              Elise N. McQuain(WVSB# 12253)
